Citation Nr: 0721779	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a VA counselor


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In June 2006 the veteran provided testimony at a hearing 
conducted at the RO by a RO Decision Review Officer.  In 
March 2007, a hearing before the undersigned Acting Veterans 
Law Judge was held via video conference.  Transcripts of both 
hearings are of record.


FINDINGS OF FACT

1.  The veteran has indicated that his education consists of 
a high school general education degree (GED) and one year of 
college, and that he last worked full time in October 2004.  

2.  The veteran has several service-connected disabilities, 
to include PTSD with depression, which is rated 70 percent 
disabling.  

3.  Evidence concerning the veteran's employment status, 
while somewhat contradictory in that it tends to show that he 
is likely being financially compensated by his self owned 
business but that he is no longer working, essentially shows 
that whatever level of "employment" he has is best 
characterized as marginal in view of the sheltered nature of 
the family business.  

4.  The veteran's service-connected disabilities are so 
disabling as to prevent him from obtaining and maintaining 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and implementing regulations apply 
in the instant case.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met as to the claim addressed on the merits 
herein.  Since the decision is favorable to, and does not 
prejudice the veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.  

Laws and Regulations/Analysis

The veteran asserts that, while he may advise his son in his 
family business, he no longer works and is unable to maintain 
employment due to his service-connected disabilities.  

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a).


It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration of cases in which veterans who are unemployable 
due to service-connected disabilities but who do not meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

To warrant a total disability rating based on the veteran 
being individually unemployable due to service-connected 
disabilities, the evidence must show that he is unable to 
obtain or retain substantially gainful employment because of 
service-connected disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341.  In determining whether an individual 
is unemployable by reason of service-connected disabilities, 
consideration must be given to the type of employment for 
which the veteran would be qualified.  Such consideration 
would include education and occupational experience.  Age may 
not be considered a factor.  38 C.F.R. § 3.341.  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19.

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, 4 Vet. App. at 363; 38 U.S.C.A. § 4.16(a).

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  It was 
also determined that unemployability is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; see also Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  

Significantly, however, marginal employment may also be held 
to exist, on a facts found basis, based on employment in a 
protected environment such as a family business or sheltered 
workshop even when earned income exceeds the poverty 
threshold.  Consideration shall be given to all claims as to 
the nature of the employment and the reason for the 
termination.  38 C.F.R. § 4.16(a).

The veteran has several service-connected disabilities 
including PTSD with depression, rated 70 percent disabling; 
partial gastrectomy and vagotomy, evaluated as 20 percent 
disabling; and diabetes mellitus type II, evaluated as 10 
percent disabling.  As the combined evaluation is 80 percent, 
the veteran meets the percentage requirement of 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU rating.  However, as 
noted above, the appellant must still show that he is unable 
to obtain or retain substantially gainful employment because 
of service-connected disabilities alone.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341.  

As part of a VA Form 21-8940, received in June 2005, the 
veteran has indicated that his education consists of a high 
school general education degree (GED) and one year of 
college, and that he last worked full time in October 2004.  

In this case, evidence concerning the veteran's employment 
status is, at best, contradictory.  While he claimed as part 
of a VA Form 21-8940, that he last worked full time in 
October 2004 and became to disabled to work in April 2005, a 
July 2005 VA outpatient treatment record indicated that he 
was "currently working."  A January 2006 VA outpatient 
treatment record also showed that the veteran was 
"traveling" and "doing a job."  Testimony provided in the 
course of a March 2007 video conference hearing conducted by 
the undersigned essentially addressed the veteran's inability 
to work, except as in an advisory capacity for the family 
business.  

Strongly supporting the veteran's case, however, is a letter 
received via facsimile by VA in March 2007, supplied by a VA 
physician, showing that the providing medical professional 
treated the veteran for PTSD and depression since 2005.  She 
claimed that despite the use of various medications and 
counseling the veteran's condition had not improved.  She 
mentioned that the veteran had not worked "for the past 
year."  The physician further indicated that based on his 
psychiatric symptoms the veteran "had to stop work because 
it would be too dangerous and ineffective for him to 
continue," and that the veteran could "no longer sustain 
gainful employment."  

The evidence of record appears to show that the veteran, 
though he contends otherwise, is likely currently involved in 
his family business and that it provides an income above the 
poverty line for a single person.  The evidentiary record, 
however, does support a finding that the veteran's current 
employment status within his family business constitutes 
marginal employment.  See 38 C.F.R. § 4.16(a).  

In short, after carefully weighing the evidence of record the 
Board finds that there exists an approximate balance of 
evidence for and against the claim.  When the evidence for 
and against the claim is in relative equipoise, by law, the 
Board must resolve all reasonable doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Accordingly, in light of the evidence showing owing that any 
"employment" (counseling he gives his son regarding the 
business) is, in essence, nothing more than a sheltered 
family business, his employment is marginal in nature, and, 
as such, does not constitute substantially gainful 
employment.  Hence, with resolution of doubt in the veteran's 
favor, a grant of TDIU is warranted under 38 C.F.R. 
§ 4.16(a).

In reaching this decision the Board acknowledges that the 
veteran may likely earn far above the poverty level.  In some 
cases such a fact would preponderate against a claim for 
benefits.  The evidentiary tipping pointing in this case, 
however, is the uncontradicted clinical evidence that the 
appellant can "no longer sustain gainful employment."  See 
above-discussed March 2007 facsimile.  

Of course, should future evidence show that the veteran's 
PTSD symptoms have improved, his rating arguably could be 
reduced at a later date.  Such evidence might include a 
social and industrial survey addressing the appellant's 
ability to work with others in an environment away from the 
family owned business.  It might also include a series of 
field examinations conducted on different days at the 
appellant's work place to evaluate his ability to work 
somewhere other than at his current employment.  At this 
point, however, the evidence is at least in equipoise as to 
whether the veteran could work in any environment other than 
the sheltered environment offered by a loving family and the 
business that they operate. 


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a total disability rating 
by reason of individual unemployability due to service-
connected disabilities is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


